                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

LENNIE DARTEZ MATHIS,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-18-1173-G
                                              )
RAYMOND BYRD, et al.,                         )
                                              )
       Defendants.                            )

                                         ORDER

       This matter comes before the Court for review of the Report and Recommendation

(Doc. No. 16) issued by United States Magistrate Judge Shon T. Erwin pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). Plaintiff, a state prisoner appearing pro se and proceeding

in forma pauperis, brings this action under 42 U.S.C. § 1983 alleging various violations of

his constitutional rights. See Compl. (Doc. No. 1).

       Judge Erwin has recommended that Plaintiff’s action be dismissed on screening for

failure to state a claim upon which relief can be granted. See R. & R. at 5; 28 U.S.C.

§ 1915A(b)(1). On March 27, 2019, Plaintiff filed a timely objection to the Report and

Recommendation. See Pl.’s Obj. to R. & R. (Doc. No. 18). Plaintiff’s objection triggers

de novo review by this Court of those portions of the Report and Recommendation to which

objection is made. See, e.g., United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th

Cir. 1996); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Issues or claims raised for the

first time in an objection, however, are waived. Marshall v. Chater, 75 F.3d 1421, 1426

(10th Cir. 1996).
  I.   Claims Against Cimarron Correctional Facility

       Judge Erwin correctly concluded that Plaintiff cannot state a claim against Cimarron

Correctional Facility because it is not a “person” or “legal entity” capable of being sued.

See R. & R. at 4-5 (collecting authorities). Judge Erwin recommends—and the Court

agrees—that the claims against Cimarron Correctional Facility should be dismissed with

prejudice to refiling.

 II.   Claims Against Employees of Cimarron Correctional Facility

       Judge Erwin further concluded that Plaintiff fails to state official-capacity claims

against Defendants Byrd, Plourd, Hillagos, Dowell, and Munday because, as employees of

a private prison (Cimarron Correctional Facility), they are not state officials. See R. & R.

at 5-6 (collecting authorities). The Court agrees with Judge Erwin’s recommendation that

these claims be dismissed with prejudice to refiling.

III.   Leave to Amend

       In his objection, Plaintiff acknowledges that he may have “mark[ed] the wrong

[b]ox . . . that was marked official c[a]pacity” and asks the Court “to correct [his]

unprofessional mistake.” Pl.’s Obj. to R. & R. at 3. The Court construes this statement as

a request for leave to file an amended complaint under Rule 15(a) of the Federal Rules of

Civil Procedure and grants that request.

                                     CONCLUSION

       IT IS THEREFORE ORDERED that:

       1.     The Report and Recommendation (Doc. No. 16) is ADOPTED;




                                             2
          2.    Plaintiff’s claims against Cimarron Correctional Facility and his official-

capacity claims against Defendants Byrd, Plourd, Hillagos, Dowell, and Munday are

DISMISSED WITH PREJUDICE;

          3.    In light of the dismissal of all pending claims, Plaintiff’s Motion to be

Transferred (Doc. No. 17) is DENIED; and

          4.    If he chooses, Plaintiff may file an amended complaint within 21 days from

the date of this Order. Failure to file an amended complaint will result in dismissal of this

action.

          IT IS SO ORDERED this 30th day of April, 2019.




                                              3
